DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 12/02/2021. Claims 1-3, 5 and 8-10 remain pending in this application.
	The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of the claims have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
 Claims 1-3, 5 and 8-10 are drawn to a method which is within the four statutory categories (i.e. process).   
Step 2A, Prong 1:
Claim 1 has been amended now to recite:
“accessing a database storing regimen data including a plurality of regimens associated with a plurality of diseases, wherein the accessing includes: 

allowing the caregiver to create new regimens for storage in the database; and 
allowing the caregiver to share certain regimens of the plurality of regimens with other caregivers; 
receiving the regimen data, the regimen data including the plurality of regimens associated with the plurality of diseases from the database; 
receiving incentive data, the incentive data including a plurality of incentive options associated with the plurality of regimens; 
obtaining a diagnosis of a disease;
 selecting a regimen from the regimen data based on the diagnosis; 
associating thresholds for patient data elements based upon the regimen; 
receiving weightings from the caregiver for the thresholds…; 
selecting an incentive option from the incentive data based on the selected regimen; 
determining compliance of the selected regimen; providing one or more incentives to the patient, the incentives identified from the plurality of incentive options; and 
generating a notification to the caregiver when one of the thresholds, as modified by the weightings, is met.”
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity (user following rules or instructions). See MPEP 2106.04(a)(2), certain methods of organizing activities, such as managing interactions between people (in this  case, following rules or instructions to access/create/adjust regimens, select/provide incentives to the patient and also determine compliance of the selected regimen). 
claim 3, setting a separate threshold for each of the physiological measurements associated with the selected regimen-claim 8. These limitations also are directed to certain methods of organizing human activities (e.g. This is a method of managing interactions between people. The mere nominal recitation of a generic computing device does not take the claim out of the methods of organizing human interactions grouping). Thus, the claims recite an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite one additional elements of “a computing device”, “using computing device to perform receiving, obtaining, selecting, determining and providing” steps. The computing device in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of selecting and determining) such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
In particular, the current specification describes the computing device as: 
“The computing device 400 can be of various types. In some embodiments, the computing device 400 is one or more desktop computers, one or more laptop computers, other devices configured to process digital instructions, or any combination thereof. In other embodiments, the computing device 400 is one or more mobile computing devices. Examples of the computing device 400 as a mobile computing device include a mobile device (e.g., a smart phone and a tablet computer), a wearable computer (e.g., a smartwatch and a head-mounted display), a personal digital assistant (PDA), a handheld game console, a portable media player, a ultra-mobile PC, a digital still camera, a digital video camera, and other mobile devices. [0079]   The computing device 400 includes, in some embodiments, at least one processing device 402, such as a central processing unit (CPU). A variety of processing devices are available from a variety of manufacturers, for example, Intel or Advanced Micro Devices. In this example, the computing device 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Claim 1 has been amended now to recite the additional element of “measuring at least one physiological measurement using a sensing device”. Measuring physiological attributes using a medical device (equipment) is a well-understood, routine and conventional activity known in the healthcare industry as admitted by the current specification. The current specification describes that such equipment is available for a patient to purchase. Par. 72 of the current specification recites: “At operation 310, if the regimen requires equipment, such as a medical device for measuring physiological attributes, the patient can purchase the equipment to comply with the regimen. Such equipment may or may not be reimbursable by the incentive provider. As described herein, the healthcare practitioner who enrolls the patient to the regimen can receive incentives (e.g., payment) for the patient's enrollment and/or purchase of required equipment. [0073]   At operation 312, when the patient complies with the regimen, such compliance can be communicated to the system 102. In some embodiments, the patient's computing device or medical device communicates with the system 102 and transmits measurement data to the system 102, and the system 102 can determine whether the patient has been adhere to the regimen based on the measurement data (such as the patient health data 104).”. 
Claims 1 also recites other additional limitations beyond abstract idea, such as, “receiving regimen data, receiving incentive data; obtaining a diagnosis of a disease; receiving weighings from the caregiver for the thresholds; providing incentives to the patient/caregiver and, flagging the plurality of patient data 
The claims do not amount to " practical application " than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device to perform selecting, determining and associating steps and also using a medical equipment (sensing device) to measure physiological attributes of the patient amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Therefore, Claims 1-3, 5 and 8-10 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (hereinafter Higgins) (US Patent Application Publication No. 2007/0015974 A1) in view of Yruko et al. (hereinafter Yruko) (US Patent No. 7,890,342 B1).
Claim 1 has been amended now to recite a method for providing health treatment to a patient, comprising: 
accessing, by a computing device, a database storing regimen data including a plurality of regimens associated with a plurality of diseases, wherein the accessing includes (Higgins; par. 25, 26, 29):
allowing a caregiver access to a portion of the plurality of regimens based upon an identity of the caregiver (Higgins; par. 26, 29); 
allowing the caregiver to create new regimens for storage in the database (Higgins; par. 27); and 
allowing the caregiver to share certain regimens of the plurality of regimens with other caregivers (Higgins; par. 25, 26, 29);
receiving, at the computing device, the regimen data, the regimen data including the plurality of regimens associated with the plurality of diseases from the database(Higgins; abstract, par. 11);
receiving, at the computing device, incentive data, the incentive data including a plurality of incentive options associated with the plurality of regimens (Higgins; abstract, par. 30); 
(Higgins; par. 30);
selecting, using the computing device, a regimen from the regimen data based on the diagnosis (Higgins: “instructions provided by a caregiver” in par. 30);
measuring at least one physiological measurement using a sensing device (Higgins teaches “A patient 102 uses a home monitoring device 104, a computer 106 and/or other IP-enabled mobile device 107, such as a wireless mobile device, and a biometric data transmitting device 108 (e.g., MetrikLink) to collect biometric data and enter, using computer 106 or a telephone connection (not shown), other types of data and information. These data and information are transmitted over a network, such as Internet 110, to healthcare data management system 112 that has a knowledge database 114 that stores personal health records (not shown).” In par. 25); 
associating thresholds for patient data elements based upon the regimen, the patient data elements including the at least one physiological measurement for which one of the thresholds is associated (Higgins teaches “a health treatment program” and “a compliance range” in abstract, “Generally, feedback is positive, supportive and encouraging in tone, if the patient's data and statistics indicate he is on track, within a "goal range" (attaining and staying within the goals) or going beyond expectations with respect to a treatment program in which case messages can be congratulatory.” in par. 31. 
Higgins furthermore teaches “Patient data 302 are entered at a patient source 304, such as a computer or biometric device. Data are sent over a network 306 and entered into a personal health record 308. A patient compliance module 310 examines and tracks data 302. Components 308 and 310 are at a health data management system 312. These data can also be examined by a caregiver (not shown). Compliance module 310 contains logic that calculates whether data 302 entered meets the criteria of a treatment plan or other health/medical instructions in personal health record 308.” In par. 27);
(Higgins teaches “The system can also implement a reward Scheme in which patients who go beyond their prescribed treatment program or consistently stay within a compliance range obtain direct financial benefits or rewards.” in abstract);
determining, using the computing device, compliance of the selected regimen (Higgins; abstract, par. 12 “a patient’s adherence to a compliance program is measured” and par. 27); 
providing one or more incentives to the patient, the incentives identified from the plurality of incentive options (Higgins teaches “The system can also implement a reward Scheme in which patients who go beyond their prescribed treatment program or consistently stay within a compliance range obtain direct financial benefits or rewards.” in abstract).

Higgins fails to expressly teach: “receiving weightings from the caregiver for the threshold at a user interface, the user interface including: an identifier for one or more patients, the weightings being adjustable by the caregiver for increasing or decreasing a relative importance of the thresholds for each of the one or more patients” and “generating a notification to the caregiver when one of the thresholds, as modified by the weightings, is met”. However, this feature is well known in the art, as evidenced by Yruko.
In particular, Yruko discloses “the Measurement Cycle would be determined by the physician, caregiver, or other health care provider as being a period of time over which monitoring the patient's compliance would provide meaningful information regarding the usage by the patient in effectively treating the condition of interest.“ in col. 5, lines 7-24, “After setting the Minimum Medical Device Usage Compliance Value for medical device 12 for the Compliance Period, the user or doctor would decide how many Compliance Periods are in a Measurement Cycle. A "Measurement Cycle" is defined as the period of time or number of compliance periods over which the patient is to be monitored to the Measurement Cycle would be determined by the physician, caregiver, or other health care provider as being a period of time over which monitoring the patient's compliance would provide meaningful information regarding the usage by the patient in effectively treating the condition of interest.” In col. 5, lines 25-41, “the present invention contemplates monitoring the physiological condition of the patient during a Usage Session and adjusting the Weighting Factor for that Usage Session based on the monitored condition of the patient…” in col. 11, line 65 to col. 12, line 2, “the patient is monitored to determine whether he or she is experiencing some respiratory related event, such as snoring, apnea, hypopnea, cheynes-stokes respiration, or rapid breathing. The Weighting Factor can be adjusted if one or more of these events are present during a Usage Session by applying an adjustment value on the Weighting Factor if a respiratory event is detected. In addition, or in the alternative, different Weighting Factor--Session Duration relations can be used to select the Weighting Factor for a Usage Session Value depending on the presence, number, and/or severity of the respiratory event detected during a Usage Session. These different relations can be stored in a memory and the appropriate relation selected based on the monitored parameter.” in col. 12, lines 18-31. And “It is also envisioned that a report can be created based upon the Compliance Indicator. Such a report would be indicative of patient 10 compliance with the Medical Device Usage Prescription Value, the Minimum Medical Device Usage Compliance Value, the Measurement Cycle Compliance Value, etc. This report can be in the form of a list, a chart, a diagram, a graph, etc., and generated and presented using any conventional technique.” in col. 7, lines 35-42. Yruko also teaches “In determining the Actual Medical Device Usage Value, typically this value is based upon the operation of one or multiple components of the medical device. For example, this value can be determined by the a constituent identification, etc.” in col. 8, lines 18-27. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Yruko with the motivation of to provide a variety of measures and trends towards compliance or non-compliance (Yruko; col. 7, lines 45-49). 

As per claim 2, Higgins discloses the method of claim 1, further comprising requiring the patient to take certain actions to comply with the selected regimen (Higgins; par. 12, 20).

As per claim 3, Higgins discloses the method of claim 2, further comprising defining a schedule for the patient to comply with the selected regimen (Higgins; par. 12).

Claim 8 has been amended now to recite the method of claim 1, further comprising setting a separate threshold for each of the patient data elements associated with the selected regimen (Higgins; par. 31).

As per claim 9, Higgins discloses the method of claim 1, further comprising providing one or more additional incentives to a caregiver, the incentives identified from the plurality of incentive options (Higgins; par. 33).

As per claim 10, Higgins discloses the method of claim 9, wherein the one or more additional incentives are selected from financial benefit, reimbursement, and discount (Higgins; abstract).

Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Argument about 35 USC 101 rejection:
Applicant argues that claim 1 reciting "accessing, by a computing device, a database storing regimen data including a plurality of regimens associated with a plurality of diseases, wherein the accessing includes: allowing a caregiver access to a portion of the plurality of regimens based upon an identity of the caregiver; allowing the caregiver to create new regimens for storage in the database; and allowing the caregiver to share certain regimens of the plurality of regimens with other caregivers" solves the technical problem of efficiently storing and transmitting regimens between caregivers. In response, Examiner submits that neither the claims nor the present specification (par. 43-44 as indicated in the arguments) provide (1) recite any improvements to another technology or technical field; or (2) recite any improvements to the functioning of the computer itself. The current claims and also the specification recite healthcare practitioners share their regimens with other healthcare practitioners using different access levels. There is no indication of improvement to the technology is provided.

Applicant argues that claim 1 has been amended now to recite:
measuring at least one physiological measurement using a sensing device; 
associating thresholds for patient data elements based upon the regimen, the patient data elements including the at least one physiological measurement for which one of the thresholds is associated; 

“Limitation (d) specifies that the monitoring component automatically sends a control signal to the feed dispenser to dispense a therapeutically effective amount of supplemental salt and minerals mixed with the feed when the analysis results for the animal indicate that the animal is exhibiting an aberrant behavioral pattern indicative of grass tetany. Thus, limitation (d) does not merely link the judicial exceptions to a technical field, but instead adds a meaningful limitation in that it can employ the information provided by the judicial exception (the mental analysis of whether the animal is exhibiting an aberrant behavioral pattern indicative of grass tetany) to operate the feed dispenser…
Using the information obtained via the judicial exception to take corrective action such that the monitoring component is operable to control the feed dispenser in a particular way is an “other meaningful limitation” that integrates the judicial exception into the overall livestock management scheme and accordingly practically applies the exception, such that the claim is not directed to the judicial exception…”.
The current claim limitation of associating thresholds for patient data elements (including measurement data received form a sensing device) based upon regimens, which is comparing patient data with regimen data to determine the thresholds. As indicated in the rejection above, measuring physiological attributes using a medical device (equipment) is a well-understood, routine and conventional activity known in the healthcare industry. 

Applicant argues that claim 1 is patentable by reciting a particular apparatus: the sensing device (i.e. a machine) that measures the at least one physiological measurement. Applicant continuous: A "machine" is a "concrete thing, consisting of parts, or of certain devices and combination of devices." MPEP 2106.03 (cited by MPEP 2106.05(b)). The three factors for determining whether a machine is a 
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Argument about 35 USC 103 rejection:
Applicant argues that Yruko does not teach that the measurement cycle has anything to do with a physiological measurement. In response, Examiner submits that Yruko teaches “Additionally, the Actual Medical Device Usage Value can be based upon a measured physical parameter indicative of a patient's actual usage of the medical device, such as a flow rate, a pressure differential, a temperature, a density, a mass analysis, a constituent identification, etc.” in col. 8, lines 18-27. Yruko furthermore recites “…the present invention contemplates monitoring the physiological condition of the patient during a Usage Session and adjusting the Weighting Factor for that Usage Session based on the monitored condition of the patient. Monitoring the physiological condition of the patient can be done using any conventional technique in conjunction with pressure support system 14. For example, the present invention contemplates monitoring the flow of gas delivered to and received from the patient, the patient's muscle activity, the patient body position, and the patient's oxygen saturation. Also, the eye movement, brainwave activity, heart rate, or other criteria can be monitored, alone or in combination, to determine the condition of the patient, such as whether the patient is asleep and/or experiencing a certain sleep stage. If for, example, the patient is not asleep, this can be used to adjust the Weighting factor so as to reduce or eliminate (make the Weighting Factor=0) the contribution of the Usage Session Value associated with that Usage Session toward the Actual Medical Device Usage Value for that Compliance Period.” In col. 11, line 65 to col. 12, line 31. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626